UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7697



WILLIAM WASHINGTON,

                Plaintiff - Appellant,

          v.


MCCORMICK CORRECTIONAL INSTITUTION; COLLIE RUSHTON, Warden;
C.E. PRATT, Lieutenant; A. WRIGHT, Sgt.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (0:07-cv-00026)


Submitted:   February 20, 2008            Decided:   June 11, 2008


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Washington, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, P.A., Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Washington appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.               Washington v.

McCormick Corr. Inst., No. 0:07-cv-00026 (D.S.C. Oct. 16, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -